Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/EP2019/059176 04/11/2019 EUROPEAN PATENT OFFICE (EPO) 18168018.2 04/18/2018.
	Claims 1-20, 22-28 are pending.  Applicant’s election of group I and the species, Decyl(2R)-2-[(28,3R,4S)-3,4-dihydroxy-5-oxo-tetrahydrofuran-2-yl]-2-hydroxy-acetate, in the reply filed on July 27, 2021 was previously acknowledged. Claims 1-2, 4-26 read on the elected species.  
Request for Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2022 has been entered.
Rejections maintained and Response to Arguments
3.	Every ground of rejection set forth in the previous office action of January 11, 2022 is maintained.  Applicant's arguments filed July 8, 2022 have been fully considered but they are not persuasive. According to the arguments the prior art does not teach the mole ratio in the instant claims.  While the numerical value is different, molar proportions are known results effective parameters routinely optimized in chemistry.  If a specific value for such a variable is not disclosed in the art but capable of being determined by the skilled artisan, this is not a patentable distinction; see Ex parte Khusid et at (POBA 1971) 174 USPQ 59 (molar proportions, temperature difference); In re Mostovych et al. (CCPA 1964) 339 F2d 455, 144 USPQ 38; In re Aller et al (CCPA 1955) 220 F2d 454, 105 USPQ 233 (pH, time and temperature).  Practically speaking it would depend on the price and availability of the alcohol.  If it is a cheap alcohol it could be used as a solvent, but if it were more expensive on scale one would use a cheaper solvent and optimize the amounts of alcohol.	There is a further argument that the claimed ratio leads to improvements, “As described in paragraphs [0009], [0010] and [0439] of the published specification, it has been surprisingly found that the claimed process minimizes and/or eliminates the production of undesirable impurities such as diester, D-glucaro-1,4-lactone monoester and di-lactone.” (Remarks of July 8, 2022 at page 2 at page 9 ¶ 1).  The examiner has reviewed these sections and finds no data related to the instantly claimed process and only conclusory statements.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Arguments of unexpected results must be supported by evidence establishing a nexus between the claims and the results.  No results are discussed and the specification has no examples of experiments performed. The burden is on the applicant to explain any results.  As per MPEP 716.02(b) "The evidence relied  > upon < should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants' brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c)."  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim(s) 1-2, 4-13, 22, 26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinner “Lactonsiiure-ester und Amide der D-Zuckersilure”  Chemische Berichte, 1956, 89,  1503-7 (cited on the IDS) and Greco “Comprehensive Organic Chemistry Experiments for the Laboratory Classroom” 2017 translated from 2011 Portuguese language edition, edited by Carlos A M Afonso, RSC publishing, page 61. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
Zinner teaches the process of the instant claims to make compounds of Formula (II) at page 1505 paragraph 2 and the Table 1 which follows.  A portion the German language procedure is translated below:
D - Zuckerlacton - ( 3.6 ) - saure - ester (I1 ) : 4.8 g (1/40 Mol) D - Z ucker lactonsaure, werden mit 60 ccm eines Alkohols, 70 ccm Tetrachlorkohlenstoff und 5 g ,,Wofatit F"8 Stdn. im Wasserbad erhitzt, so daB langsam der Fliissigkeitsmenge als ternares Gemisch Waaser-Alkohol-Tetrachlorkohlenstofufb er eine Kolonne und absteigenden Kuhler ahdestilliert. Dann filtriert man vom Ionenaustauscher ab, witscht mit Methanol nach und engt i. Vak. zum Sirup ein, der beim Stehenlassen im Exsiccator nach einigcn Stdn. kristallisiert. Die Kristallmasse wird durch Waschen mit Ather von anhaftenden Schmieren befreit und aus Amylacetat umkristallisiert. Die Kstcr sind gut loslich in Waeser, Alkoholen und Pyridin, loslich in Essigeskr und (%lorofom, schwer Ioslich in Ather und kaltem Amylacetat. Die einzelnen Verbindungen zeigt Tafel 1.

D-glucaro-6,3 lactone ester (II): 4.8 g (1/40 mol) D-glucaro-6,3 lactone acid, is mixed with 60 mL of an alcohol, 70 mL of carbon tetrachloride and 5 g of "Wofatit F"8 hours in a water bath, so that the amount of liquid slowly distills as a ternary mixture of water-alcohol-carbon tetrachloride over a column and descending condenser. The ion exchange resin is then filtered off, washed with methanol and concentrated in vacuo to give a syrup, which crystallizes after a few hours when left to stand in the desiccator. The crystal mass is freed from adhering smear by washing with ether and recrystallized from amyl acetate....The individual compounds are shown in Table 1.

The acid used to promote the reaction is Wofatit F, which is a known strongly acidic sulfonic acid cation exchange resin, as evidenced by US 4,429,144 column 2,
For the purposes of the invention, strongly acidic cation exchangers are synthetic resin ion exchangers, i.e. highly polymeric three-dimensional networks of carbon atoms (matrix) which contain SO3- ions or SO3- and O- ions as charge carriers (fixed ions). These are sub stantially commercial ion exchangers based on polystyrenesulfonic acid resins or phenolsulfonic acid resins which are known, for example, under the following tradenames: Lewatit S 100, Lewatit S 115, Lewatis SP 1080, Lewatit SC 102, Lewatit SPC 118, Amberlite IR 120, Amberlite IR 200, Amberlyst 15, Dowex 50, Permutit RS, Wofatiit KPS200, Duolite C-3, Duolite C-10, Duolite C-25, Wofatit F, Wofatit D, Wofatit P, Zeoxex (Zeokarb H), Nalcite HCR, Nalcite HGR, Nalcite HDR, Permutit Q and Permutit RS.

A number of alkyl alcohols were used in the Table 1 including all 1-3 carbon alcohols, 2 four carbon alcohols and isoamyl alcohol, a 5 carbon alcohol.  To be clear claims 8-13, which lists specific classes of acids that are not sulfonic acids, since the claims 8, 10, 13 do not specify that the acid is selected from mineral acids, Lewis acids, and carboxylic acids respectively and the parent claim does not limit the acid to these selections, these are merely specific alternatives of the previous alternatives and do not limit the claims to any of these acids.  Both ethanol and carbon tetrachloride boil around 78 and their mixture would boil about the same, meeting the limitation of claim 26.  
2. Ascertaining the differences between the prior art and the claims at issue.
The mol ratio of alcohol to lactone was at least in the isoamyl case ½ mol to 1/40 mol or 20:1. The instant claims are drawn to a different mol. ratio. 
3. Resolving the level of ordinary skill in the pertinent art.
 Greco on page 61 states: “When organic chemists carry out a reaction for the purpose of synthesizing a product, they often find that the percent yield of the product is lower than ideal.  To improve the yield of desired product, a chemist will carry out the reaction under different reaction conditions (time, temperature, solvent, amounts of reagents).  This process is referred to as optimizing the reaction.”  One of ordinary skill would be motivated to optimize amounts of reactants and reagents to increase the yield, as such optimizing the amount of reagents is routine optimization for the artisan and is not a patentable distinction over the known processes.  For these reasons the claims are obvious.
5.	Claim(s) 1-2, 4-8, 10-14, 22, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mai, L. “Stability of the 2,3-dioxo-γ-lactone ring.” Zhurnal Obshchei Khimii, 196, 131, 2635-9  (cited on the IDS as translation) and Greco “Comprehensive Organic Chemistry Experiments for the Laboratory Classroom” 2017 translated from 2011 Portuguese language edition, edited by Carlos A M Afonso, RSC publishing, page 61. 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
Mai obtained the compound of Formula II as the first entry in the Table on page 2461 the reaction is conducted with alcohol (MeOH), with either catonite or HCl (line 1-3, after Table). HCl is a mineral acid.
2. Ascertaining the differences between the prior art and the claims at issue.
The mol ratio of alcohol to lactone was different since the methanol was used as a solvent in Mai where 100 mL of methanol was used as a solvent with 25 mmols of lactone.  The instant claims are drawn to a different mol. ratio.  
3. Resolving the level of ordinary skill in the pertinent art.
Greco on page 61 states: “When organic chemists carry out a reaction for the purpose of synthesizing a product, they often find that the percent yield of the product is lower than ideal.  To improve the yield of desired product, a chemist will carry out the reaction under different reaction conditions (time, temperature, solvent, amounts of reagents).  This process is referred to as optimizing the reaction.”  One of ordinary skill would be motivated to optimize amounts of reactants and reagents to increase the yield, as such optimizing the amount of reagents is routine optimization for the artisan and is not a patentable distinction over the known processes.  For these reasons the claims are obvious.
6.	Claim(s) 1-2, 4-13, 22, 26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinner “Lactonsiiure-ester und Amide der D-Zuckersilure”  Chemische Berichte, 1956, 89,  1503-7 (cited on the IDS) and Greco “Comprehensive Organic Chemistry Experiments for the Laboratory Classroom” 2017 translated from 2011 Portuguese language edition, edited by Carlos A M Afonso, RSC publishing, page 61 in view of Ohlmann WO 2016/131672 A1 (as applied to the elected species and the alkyl homologs of claim 2, greater than pentyl).  Zinner only teaches the preparation of the alkyl compounds of Formula II up to 5 carbons on the R1/R2 groups, i.e. methyl, ethyl, n-propyl, isopropyl, n-butyl, s-butyl, isoamyl.  On page 17 at formula 1’ Ohlman discloses the compounds of formula (II) where R1 is defined as alkyl at page 12 line 25 to page 14 line 4, the octyl, decyl dodecyl and other species of claim 28 are listed at page 12 line 27, line 31 and line 35.  Since Zinner has disclosed a straightforward reaction with almost all 1-5 carbon alcohols it would be obvious to apply this method to additional homologs.  One of ordinary skill in the art would be motivated to conduct the reaction on the additional compounds of the instant claims including the elected species, based upon the fact that the additional homologs are useful intermediates described in Ohlman.
7.	Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mai, L. “Stability of the 2,3-dioxo-γ-lactone ring.” Zhurnal Obshchei Khimii, 196, 131, 2635-9  (cited on the IDS as translation) and Greco “Comprehensive Organic Chemistry Experiments for the Laboratory Classroom” 2017 translated from 2011 Portuguese language edition, edited by Carlos A M Afonso, RSC publishing, page 61 as applied to claim 1-2, 4-8, 10-14, 20, 22, 26   above, and further in view of Tingle “Esterification” American Chemical Jounral March 1906 35(4), pages 368-369.  In terms of the difference between claim 9 and Mai, the procedure of Mai uses HCl as mineral acid in the Fischer esterification, however it is known in the art that other mineral acids work in the Fischer esterification, including sulfuric acid.  “The experiments of E. Fischer and A. Speier' proving that mixtures of organic acids and absolute alcohol could be readily esterified by the use of small quantities, not exceeding 1-5 percent, of hydrochloric or sulphuric acid , are justly regarded as a most important advance in the preparation of this class of compounds.” [Tingle page 368]. One of ordinary skill would be motivated to use sulfuric acid over HCl as disclosed in Mai since it is an art recognized equivalent reagent.  For these reasons the claims are obvious.
8.	Claim(s) 17-20, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinner “Lactonsiiure-ester und Amide der D-Zuckersilure”  Chemische Berichte, 1956, 89,  1503-7  and Greco “Comprehensive Organic Chemistry Experiments for the Laboratory Classroom” 2017 translated from 2011 Portuguese language edition, edited by Carlos A M Afonso, RSC publishing, page 61 as applied to claim 1-2, 4-13, 22, 26 above, and further in view of Riechert “Solvent Effects on Esterification Equilibria” AIChE Journal September 2015 Vol. 61, No. 9 3000-3011 AND Greco “Comprehensive Organic Chemistry Experiments for the Laboratory Classroom” 2017 translated from 2011 Portuguese language edition, edited by Carlos A M Afonso, RSC publishing, page 61. Zinner does not teach the reaction in solvents other than carbontetrachloride.  According to Reichert, “Solvents are known to have strong impacts on the yields of equilibrium reactions.” [intro]  Reichert studied the effect of polar aprotic solvents on the equilibrium of esterification and found that changing the solvent had an impact on rate.  Improvements were seen with THF and other polar aprotic solvents. Dioxane is a cyclic ether very similar to THF with a higher boiling point. Since CCl4 of the prior art is toxic and banned for use on large scale, depending upon regulatory environment, there is a clear motivation to change and optimize the solvent.  Moreover Reichert shows a possible improvement in yields upon such a change.  For these reasons the claims are obvious.
	Regarding claim 24, Greco on page 61 states: “When organic chemists carry out a reaction for the purpose of synthesizing a product, they often find that the percent yield of the product is lower than ideal.  To improve the yield of desired product, a chemist will carry out the reaction under different reaction conditions (time, temperature, solvent, amounts of reagents).  This process is referred to as optimizing the reaction.”  One of ordinary skill would be motivated to optimize amounts of molecular sieves to increase the yield, as such optimizing the amount of reagents is routine optimization for the artisan and is not a patentable distinction over the known processes.  For these reasons the claims are obvious.
9.	Claim(s) 15-16, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinner “Lactonsiiure-ester und Amide der D-Zuckersilure”  Chemische Berichte, 1956, 89,  1503-7  as applied to claim 1-2, 4-13, 22, 26  and Greco “Comprehensive Organic Chemistry Experiments for the Laboratory Classroom” 2017 translated from 2011 Portuguese language edition, edited by Carlos A M Afonso, RSC publishing, page 61 above, and further in view of Burrows “Oxford Chemistry3”, Chapter 24  Page 1108.  According to Burrows, “all six steps in the esterification reaction are reversible. To force the equilibrium towards the ester usually requires an excess of the alcohol (ROR) together with a dehydrating agent (such as anhydrous magnesium sulfate or molecular sieves), which removes the water from the reaction solution as soon as it is formed. Alternatively, the water can be removed from the reaction solution by distillation.” Since the prior art used distillation to remove the water by forming an azeotrope, it would be obvious to use another known technique like molecular sieves as an alternative to azeotropic distillation to drive the reaction to completion.  The pore diameter in claim 16 is a typical range for molecular sieves.
	Regarding claim 23, Greco on page 61 states: “When organic chemists carry out a reaction for the purpose of synthesizing a product, they often find that the percent yield of the product is lower than ideal.  To improve the yield of desired product, a chemist will carry out the reaction under different reaction conditions (time, temperature, solvent, amounts of reagents).  This process is referred to as optimizing the reaction.”  One of ordinary skill would be motivated to optimize amounts of molecular sieves to increase the yield, as such optimizing the amount of reagents is routine optimization for the artisan and is not a patentable distinction over the known processes.  For these reasons the claims are obvious.
10.	Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinner “Lactonsiiure-ester und Amide der D-Zuckersilure”  Chemische Berichte, 1956, 89,  1503-7 and Greco “Comprehensive Organic Chemistry Experiments for the Laboratory Classroom” 2017 translated from 2011 Portuguese language edition, edited by Carlos A M Afonso, RSC publishing, page 61 as applied to claim 1-2, 4-13, 22, 26  above, and further in view of Anderson “Optimizing Processes by Minimizing Impurities” in Practical Process Research and Development 2000 Elsevier, pages 165-184.  Zinner does not mention stirring the reaction, however stirring is a common technique when conducting organic reactions.  It is known that for heterogeneous reactions, stirring can improve reaction rate.  As discussed in Anderson on page 178,
“8. Optimizing the Reaction by Minimizing the Impurities
II.H. Optimizing Stirring
For homogeneous reactions agitation is usually not crucial, but agitation rates can have a dramatic influence on reaction rate for viscous or heterogeneous reactions (liquid-liquid, solid-liquid, gas-liquid). Some aspects of mixing are discussed in Chapters 9 and 13. Agitation can also be very important as a scale-up consideration, particularly during crystallization and transfer of a product slurry to the filter (Chapter 11).”  It would be obvious to stir the reaction at whatever speed and time was necessary to increase the reaction rate since the Wofatit resin was a solid. 
Conclusion
11.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/            Primary Examiner, Art Unit 1625